Exhibit 10.1 ENGLISH TRANSLATION (FOR REFERENCE ONLY) Note: This translation copy is furnished for your reference only. No representation is made as to its accuracy or completeness and you may wish to seek independent translation of the Chinese version. In any events this translation copy is not legally binding and has no legal effect. Dated the12thday ofJune, BLUEWATER PROPERTY MANAGEMENT CO., LTD. （北京蓝泉物业管理有限公司） and Pacific Asia Petroleum TENANCY AGREEMENT in respect of Room 08-10, Floor 5th (Actual Floor 4th ) of Nexus Center No.19A East 3rd Ring Rd North , Beijing, THIS TENANCY AGREEMENT is made this 12th day of JuneTwo Thousand and Nine BETWEEN the party named and described as the Landlord in Part 1 of the Schedule hereto (“Landlord” which expression shall where the context admits include its successors and assignees) of the one part and the party named and described as Tenant in Part 1 of the Schedule hereto (“Tenant”) of the other part. WHEREBY IT IS AGREED as follows: 1.The Landlord shall let and the Tenant shall take All Those premises (“Premises”) which form part of the Nexus Center situated at No.19A East 3rd Ring Rd North , Beijing, China., the People’s Republic of China Together with all those fixtures fittings furniture or any other articles or things provided by the Landlord as set out in the Appendix Four hereto for the term defined in Part 4 of the Schedule hereto (“Term”) YIELDING AND PAYING therefor throughout the Term the rent (“Rent”) and property management fees (“Property Management Fees”) as are set out in Part 5 of the Schedule hereto and subject to the terms and conditions hereinafter contained. 2.The Schedule hereto together with the Standard Conditions of the Tenancy Agreement (“Standard Conditions”) set out in Appendix One hereto as varied and/or modified by the Special Conditions (“Special Conditions”) specified in Appendix Two hereto and other Appendices expressly annexed hereto shall form part of this Tenancy Agreement and shall be incorporated into this Tenancy Agreement. - 1 - SCHEDULE This Schedule sets out the details and particulars of this Tenancy Agreement and unless the context otherwise requires the terms specified in this Schedule shall have the meanings therein ascribed to them. Part 1 – the Parties Landlord: Bluewater Property Management Co., Ltd (北京蓝泉物业管理有限公司) Address: Unit . 2709-2710, Nexus Center, No.19A East 3rd Ring Rd North , Beijing, China. Tenant: Pacific Asia Petroleum Address: No.B-118 Jiangguo Ave. The Exchange Building, Suite 1809. Beijing, China Part 2 – the Premises Premises: Unit(s)08-10 on Floor 5th (actual floor 4th) of the Nexus Center (as shown for identification purposes only colored Red on the plan(s) annexed hereto as Appendix Three) Building: Nexus Center Construction Area: 502.08square meters (including the usable space of the Premises and a pro-rata share of the enclosing structural elements and the mechanical and electrical installation areas and common facilities for the day-to-day operation of the Building). During the Term of the lease, all amounts which are calculated on the basis of the area are all based on the Construction Area stipulated herein. Part 3 – Delivery Date Delivery Date: June 15, 2009 Part 4 - the
